Citation Nr: 0710446	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-23 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected schistosomiasis ancylostomiasis.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a claimed 
cardiovascular disorder.  

4.  Entitlement to service connection for a claimed bilateral 
hearing loss.   

5.  Entitlement to service connection for a back disorder, to 
include whether new and material evidence has been received 
to reopen a previously-denied claim.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.  

These matters come before the Board of Veterans' Affairs 
(Board) on appeal from RO rating decisions issued in May 2003 
(service connection) and in November 2004 (increased rating).  

In March 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).  



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is currently diagnosed with irritable bowel 
syndrome; competent medical opinion states this syndrome is 
less likely than not related to his service-connected 
schistosomiasis ancylostomiasis.  

3.  The veteran's service-connected schistosomiasis 
ancylostomiasis is shown to be characterized by asymptomatic-
to-mild symptoms, but not moderate symptoms.  

4.  The veteran's claimed noncombat-related PTSD stressor is 
not corroborated by objective evidence of record.  

5.  The veteran is diagnosed with coronary artery disease, 
which was first documented many years after the veteran's 
discharge from military service.  

6.  There is no medical evidence showing a relationship 
between the veteran's coronary artery disease, or any other 
cardiovascular disorder, and any event or incident of his 
military service.  

7.  The veteran has current bilateral sensorineural hearing 
loss, and his military service in antiaircraft artillery is 
consistent with exposure to acoustic trauma.  

8.  Service connection for a back disorder was denied in an 
unappealed rating decision in May 1986.  

9.  The veteran's previous petitions to reopen his claim for 
service connection for a back disorder were denied by 
unappealed rating decisions in September 1997, February 1998, 
October 1998, June 2002 and January 2003.  

10.  The evidence received since the January 2003 rating 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, does not relate to 
unestablished facts necessary to substantiate a claim for 
service connection for a back disorder, and does not raise a 
reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the service-connected schistosomiasis 
ancylostomiasis are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.114 
including Diagnostic Code 7324 (2006).  

2.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  

3.  The veteran does not have a cardiovascular disability due 
to disease or injury that was incurred in or aggravated by 
his military service; nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).  

4.  With resolution of reasonable doubt in the veteran's 
favor, his disability manifested by bilateral hearing loss is 
due to disease or injury that was incurred in his military 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2006)  
 
5.  The January 2003 rating decision denying the veteran's 
petition to reopen his claim of service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

6.  As evidence received since January 2006 is not new and 
material, the criteria to reopen the claim of service 
connection for a back disorder are not met.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has been accomplished.  

In March 2003, prior to the May 2003 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish entitlement to service connection for a disability, 
the evidence must show a current disability, an event in 
service, and a relationship between the claimed disability 
and military service.  The same letter advised the veteran of 
the "new and material evidence" criteria for reopening a 
previously-denied claim.

In April 2004, prior to the November 2004 rating decision on 
appeal, the RO sent the veteran a letter advising him that to 
establish entitlement to a higher rating for a service-
connected disability, the evidence must show that the 
disability has gotten worse.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the March 2003 letter satisfied that requirement.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 letter cited above informed the veteran that 
VA is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The April 2004 letter also specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision on appeal. 

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  In January 2007, the RO advised the veteran 
that the file was being forwarded to the Board for appellate 
review, but that he could still submit any additional 
evidence directly to the Board.  

Neither in response to the document cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO's letter in January 2007, cited above, advised the 
veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable rating on appeal, the 
Board finds that this was accomplished in the SOC of January 
2005; this suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claim for increased 
rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical record is on file, as are 
medical records from those VA and non-VA medical providers 
that the veteran identified as having relevant records.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  

The veteran has been afforded appropriate VA medical 
examination in regard to the issues on appeal.  He has been 
advised of his entitlement to a hearing before the RO and/or 
before the Board in conjunction with the issues on appeal, 
but he has not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of the service-connected schistosomiasis 
ancylostomiasis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected schistosomiasis is rated 
under the criteria of 38 C.F.R. § 4.114 (schedule of ratings 
for the digestive system).  

There is no specific diagnostic code (DC) for schistosomiasis 
ancylostomiasis.  When an unlisted condition is encountered, 
it may be rated under a closely-related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomology are closely analogous.  See 
38 C.F.R. § 4.30.  

In this case, the veteran's disability has been rated under 
the criteria of DC 7324 (distomiasis, intestinal or hepatic).  
Since both distomiasis and schistosomiasis are digestive 
disorders due to parasitic trematodes or flukes, the Board 
finds that DC 7324 is the most appropriate standard by which 
to rate the veteran's disability.  

The rating criteria of DC 7324 are as follows.

A rating of no percent is assigned for mild or no symptoms.  

A rating of 10 percent is assigned for moderate symptoms.  

A rating of 30 percent is assigned for severe symptoms.  

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

The veteran had a VA examination in September 2001 in which 
he complained of pain and nausea after eating.  A parasite 
analysis was negative for parasites or ova.  After examining 
the veteran, the examiner diagnosed irritable bowel syndrome 
(IBS), rule out peptic ulcer disease, and status post 
schistosomiasis.  

The veteran had a VA examination in April 2004 in which he 
complained of abdominal pain and cramps after eating, as well 
as intermittent diarrhea and constipation.  The examiner 
conducted a physical examination and noted his observations.  

The examiner diagnosed IBS and status post schistosomiasis; 
the examiner also stated an opinion that the IBS more likely 
than not was due to the veteran's psychiatric disorder 
(diagnosed as PTSD).  

In November 2004, the VA physician who had examined the 
veteran in April 2004 issued an addendum stating that the 
veteran's IBS symptoms were less likely than not due to his 
service-connected schistosomiasis.  

Based on the evidence above, the Board finds that the 
schedular criteria for the higher (10 percent) rating are not 
met.  Specifically, there is no evidence that the veteran has 
any current symptoms of schistosomiasis whatsoever.  

Accordingly, the disability cannot be characterized as 
"moderately disabling" as required for the10 percent 
rating.  

The Board accordingly finds that a compensable rating is not 
assignable for this disability.  

In adjudicating this claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski , 1 Vet. 
App. 49, 53-56 (1990).  



B.  Entitlement to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In this case, the veteran was diagnosed with PTSD by a VA 
psychiatrist and began attending counseling in VA's PTSD 
program in November 2002.  A May 2003 note from the veteran's 
VA psychiatrist attributes his PTSD symptoms to his "war 
experiences."  

However, just because a physician or other health care 
professional has accepted appellant's description of his 
active duty experience as credible and diagnosed the 
appellant as suffering from PTSD does not mean the Board is 
required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

As discussed hereinbelow, the veteran has not presented a 
verified or verifiable in-service stressor that would support 
the diagnosis of PTSD.  

The record does not show, and the veteran does not assert, 
that he participated in combat (although the veteran served 
during the Korean War period, his military service was in the 
United States and Germany).  Instead, the veteran has cited 
as his in-service stressor that, during basic training at 
Fort Dix, New Jersey, he witnessed the death of a fellow 
soldier due to a mortar malfunction.  

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

The RO attempted to verify the veteran's reported stressor 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR) (subsequently renamed the Joint 
Services Records Research Center, JSRRC).  

In a March 2005 response to the RO, USASCRUR stated that the 
information provided by the veteran was too vague in terms of 
dates and units involved for the stressor to be verified.  

The Board notes that the veteran's counselors at the VA PTSD 
clinic and his private physician have accepted the 
credibility of the reported stressor.  However, a medical 
professional's opinion based on a post-service examination of 
a veteran is not competent evidence that an in-service 
stressor occurred.  Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Although the veteran has been clinically diagnosed with PTSD, 
his claimed noncombat-related stressor is corroborated by 
objective evidence.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


Service connection for a cardiovascular disorder

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

If a cardiovascular disorder becomes manifest to a 
compensable degree within the first year after discharge from 
military service, service connection may be presumed even 
though the disorder was not diagnosed in service.  38 C.F.R. 
§§ 3.307, 3.309(a).  

In this case, there is no indication in the veteran's SMR of 
a cardiovascular complaint during military service.  His 
separation physical examination in March 1955 evaluated the 
heart and the vascular system as "normal."  

There is also no indication that a cardiovascular complaint 
was manifested to a compensable degree within one year of 
discharge from service.  The veteran had VA medical 
examinations in July 1955, May 1974, February 1982, September 
1983, August 1988 and December 1995 in which the respective 
examiners noted no significant cardiovascular abnormalities 
and diagnosed no current cardiovascular disorder.  

The earliest indication of a cardiovascular disorder was an 
anterior septal acute myocardial infarction (MI) in January 
1997 for which the veteran received inpatient VA medical 
treatment.  The discharge diagnosis was that of MI consistent 
with coronary artery disease (CAD).  

Thereafter, VA treatment records show continuing diagnosis of 
CAD and hypertension from 1997, generally stable and well 
controlled by medication.  In May 2002, following onset of 
chest pain, he underwent VA heart catheterization; the 
clinician's impression was that of recent new MI.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In this case, there is no medical evidence whatsoever that 
the veteran's coronary artery disease, which became manifest 
more than 40 years after his discharge from service, is 
related in any way to his military service.  

No competent evidence has been submitted to show that the 
claimed cardiovascular disorder is due any event or incident 
of the veteran's period of active service.  

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Based on the evidence, the Board finds that there is no 
objective evidence showing that the claimed cardiovascular 
disease had its clinical onset during the veteran's military 
service.  Accordingly, service connection for that disability 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


Service connection for bilateral hearing loss

There is no indication in the veteran's SMR of hearing loss 
or acoustic trauma during military service.  His separation 
physical examination in March 1955 noted hearing acuity as 
15/15 using the "whispered voice" test.  

The veteran had VA medical examinations in July 1955, May 
1974, February 1982 and September 1983 in which no hearing 
loss was observed by the respective examiners.  

The veteran had a VA medical examination in August 1988 in 
which he complained of hearing loss.  A concurrent 
audiological evaluation noted an impression of bilateral 
sensorineural hearing loss (SNHL), mild to moderately severe 
in degree.  

Although speech recognition could not be administered because 
of language fluency problems, the audiologist estimated the 
hearing acuity to be level III in each ear.  

Thereafter, the veteran had VA audiological evaluations in 
December 1991, September 1996, November 1999, December 2000, 
and May 2002 in which the respective audiologists continued 
to note bilateral SNHL at the mild to moderately severe to 
severe level.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Rather, service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, the veteran's service record shows that he 
served in the Anti Aircraft Artillery as an automatic weapons 
crewman in a firing battery.  Accordingly, exposure to 
acoustic trauma may be assumed given the nature of these 
duties.  

The current audiometric findings meet the regulatory 
requirements for hearing loss disability for VA purposes.  
Accordingly, the remaining question under Hensley is whether 
there is a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  

The Board finds that the evidence is in relative equipoise on 
the question of a relationship between the claimed hearing 
disability and likely noise exposure during military service.  

There is no indication that the veteran had occupational 
exposure to acoustic trauma after his discharge from service, 
and there is no indication that his diagnosed SNHL is due to 
aging rather than acoustic trauma; when SNHL was identified 
in August 1999 the veteran was 58 years old.  

Whereas the veteran has currently diagnosed bilateral hearing 
loss compatible with acoustic trauma, and whereas the only 
acoustic trauma demonstrated by objective evidence is that 
incurred during military service, the Board finds that the 
criteria for service connection are met.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  

In light of foregoing, and by extending the benefit of the 
doubt to the veteran, the Board finds that service connection 
for bilateral hearing loss is warranted.  


C.  Petition to reopen a previously-denied claim for service 
connection

The RO denied service connection for a back disorder in a May 
1986 rating decision.  The veteran was advised of the denial 
in a letter dated in July 1986, but he did not file an 
appeal.  

Subsequent RO rating decisions in September 1997 and February 
1998 denied the veteran's petitions to reopen his previously-
denied claim, based on the RO's finding that new and material 
evidence had not been received in support of the petitions.  
The veteran was advised of these denials but did not appeal.  

An RO rating decision in October 1998 denied a petition by 
the veteran to reopen the claim.  The veteran filed a Notice 
of Disagreement (NOD) on the issue, and the RO issued a 
Statement of the Case (SOC) in June 1999.  The veteran did 
not file a Substantive Appeal thereafter.  

Subsequent RO rating decisions in June 2002 and January 2003 
denied the veteran's petitions to reopen the claim.  The 
veteran was advised of those rating decisions but did not 
appeal.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  See 38 C.F.R. § 20.200.  

As the veteran did not appeal the rating decisions in May 
1986, September 1997, February 1998, June 2002, or January 
2003, those decisions are final as to the evidence then of 
record, and are not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
February 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the January 2003 rating 
decision consisted of the following: SMR; reports of VA 
examinations in May 1974, February 1982, and September 1983; 
VA outpatient treatment reports from February 1984 to July 
1986; reports of VA examination in August 1988 and December 
1991; VA outpatient treatment reports from August 1991 to 
October 1992; report of VA medical examination in December 
1995; and, VA outpatient treatment reports from January 1996 
to December 2002.  

The evidence received since the January 2003 rating decision 
consists of the following: treatment records from the Bronx 
VA Medical Center (VAMC) dated from June 2003 to July 2004, 
and treatment records from VA New York Harbor Healthcare 
System dated from October 1996 to April 2000 and from January 
2003 to April 2003 (many of which are duplicative of records 
previously reviewed).  These records show continued 
impression of chronic low back pain, and physical therapy for 
that condition.  

The Board finds that the records above are "new" evidence 
because they were not before the adjudicator in January 2003 
(with the exception of some older VA treatment records that 
are duplicative of records on file in January 2003).  

However, the new records are not material because nothing 
therein relates to an unestablished fact necessary to 
substantiate the claim or raises a reasonable possibility of 
substantiating the claim.  

The new evidence does not contain competent evidence tending 
to show that the veteran has a current back disability that 
is due to his military service, or that has been chronic 
since his military service, or that is due to or aggravated 
by his service-connected disabilities.  

The Board notes that one item of new evidence is a July 2004 
"back questionnaire" executed by the veteran's attending 
internal medicine physician at the behest of the service 
representative.  In it, the physician stated that the 
veteran's current spinal disability consists of disc space 
narrowing at L4-5 and L5-S1.  The physician stated that the 
disorder was related to the veteran's military service 
because the veteran fell while on duty.  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (emphasis added).

In this case, there is no indication whatsoever how the 
attending physician could have determined that the veteran 
fell during active duty, other than by the report of the 
veteran himself.  

The veteran has never asserted to VA that he had such a fall, 
and there is no indication in SMR that the veteran fell while 
on active duty.  There is no medical evidence of any back 
disorder prior to a workplace fall by the veteran in 
September 1981.  

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

Further, medical evaluation that is merely a recitation of 
veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995); Reonal and LeShore, supra.  

The Board accordingly finds that the July 2004 statement by 
the veteran's physician, while credible toward the current 
diagnosis of the back disorder, does not raise a reasonable 
possibility of substantiating the claim for service 
connection.  It is accordingly not material to the issue at 
hand.  
 
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a back disorder has not been received, and the 
rating decision of January 2003 remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  



ORDER

An increased, compensable rating for the service-connected 
schistosomiasis ancylostomiasis is denied.  

Service connection for claimed PTSD is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for bilateral hearing loss is granted.  

As new and material evidence to reopen the claim of service 
connection for a back disorder has not been received, the 
appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


